This opinion is subject to administrative correction before final disposition.




                               Before
                 HITESMAN, GASTON, and ATTANASIO
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Carlos A. ZAZUETA
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 201900290

                           Decided: 21 May 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                      John L. Ferriter (arraignment)
                         Jeffrey V. Munoz (trial)

 Sentence adjudged 20 June 2019 by a general court-martial convened
 at Marine Corps Air Station Yuma, Arizona, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for six months, and a bad-conduct discharge.

                             For Appellant:
                 Lieutenant Daniel O. Moore, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Zazueta, NMCCA No. 201900290
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2